Citation Nr: 0028420	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  94-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida, which denied service 
connection for PTSD.  In a decision dated in February 1996, 
the Board denied service connection for PTSD.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  On February 25, 1998, the Court vacated the 
February 9, 1996, Board decision and granted a joint motion 
to remand.  

The joint motion for remand includes language pertinent to 
the veteran's diagnosed psychiatric illness of record 
(dysthymic disorder with major depressive episodes) and sets 
out that in connection with mandated psychiatric examination 
on remand a VA examiner should provide an opinion as to 
whether any existing psychiatric illnesses were related to 
the veteran's period of service.  The Board, in its November 
1998 remand, included such instruction, and, the December 
1999 VA examination report includes discussion of the 
etiology of identified psychiatric diagnoses.  However, the 
Board notes that in a rating decision dated in October 1991, 
the RO denied service connection for a dysthymic disorder.  
By letter dated November 22, 1991, the RO advised the veteran 
that service connection for dysthymic disorder was denied 
because the condition was not found in service and the 
evidence did not establish that such was caused by the 
veteran's service-connected left knee disorder.  The veteran 
did not file a notice of disagreement as to that issue and 
the October 1991 rating decision became final.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1999).

In March 1993, the RO received the veteran's claim for 
service connection for PTSD.  The Court has held that a new 
diagnosis of a new disorder, which is not inextricably 
intertwined with a previously denied claim, and which was not 
considered at the time of the prior decision, constitutes a 
new claim and requires an initial adjudication of such claim.  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996);(a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered); cf. Ashford v. Brown, 
10 Vet. App. 120, 123 (quoting Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); (citing McGraw v. Brown, 
7 Vet. App. 138, 142 (1994).  Therefore, the RO properly 
treated the veteran's March 1993 claim as a new claim, rather 
than addressing whether new and material evidence has been 
presented to generally reopen a claim for service connection 
for an acquired psychiatric disorder.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996); see 38 C.F.R. § 3.156 (1999).  

The Board continues to note that in a statement received in 
December 1993, and accepted as a notice of disagreement with 
the RO's denial of service connection for PTSD, the veteran 
discussed dysthymic disorder with episodes of major 
depression and argued that the RO failed to recognize that 
evidence new and material to that claim had been submitted.  
The RO did not thereafter discuss the issue of whether new 
and material evidence had been submitted to warrant reopening 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  However, such is a requisite to the 
Board's jurisdiction.  38 U.S.C.A. §§ 7104(b), 5108; see 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The RO did not 
otherwise address the question of entitlement to service 
connection for dysthymic disorder with episodes of major 
depression and such matter has been neither procedurally 
prepared nor certified for appellate review.  The matter, 
raised by the record and by the joint remand, of whether 
service connection for dysthymic disorder is warranted, with 
considerations of materiality, is accordingly referred to the 
RO for initial consideration and appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 ( 1995).  

The matter of entitlement to an evaluation in excess of 20 
percent for a service-connected left knee disorder is 
discussed in the remand portion of this decision. 


FINDINGS OF FACT

1.  All evidence necessary to the adjudication of the 
veteran's claim of entitlement to service connection for PTSD 
has been obtained, to the extent possible.

2.  The veteran did not engage in combat with the enemy.

3.  The most competent and probative medical evidence of 
record fails to diagnose the veteran with PTSD related to a 
verified service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), as amended effective March 7, 1997, 64 
Fed. Reg. 32807-32808 (June 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to VA policy to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304(d) (1999).

Specific to PTSD, the pertinent regulation was revised during 
the pendency of the veteran's appeal.  Direct Service 
Connection (Post Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
The change in the regulation was effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Because the law changed during the 
pendency of this appeal, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

According to the version of the regulation previously in 
effect, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  A clear diagnosis of PTSD by a mental 
health professional must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 128.

The revised regulation provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) as amended effective March 7, 1997, 64 Fed. Reg. 
32807-32808 (June 18, 1999).

Both the old and new regulation provide that if the veteran 
did not serve in combat, the record must contain credible 
evidence corroborating the in-service stressor. Credible 
supporting evidence may consist of service department records 
or statements from individuals who have personal knowledge of 
the claimed events.  Gaines v. West, 11 Vet. App. 353 (1998).

In any case, a claim for service-connection for a disability 
must be accompanied by medical evidence which establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

The veteran served in the United States Navy from July 1969 
to April 1971 and was stationed on the USS Enterprise, with 
credited foreign and/or sea service of approximately one year 
and eight months' duration.  His military occupational 
specialty was electrician's mate.  His Department of Defense 
Form 214 shows no awards or decorations indicative of combat 
with the enemy.  Service medical records are negative for 
notation of any psychiatric disorder, to include at 
discharge.

Immediately upon discharge the veteran filed for VA benefits 
based on a knee disability.  He was evaluated for such in 
August 1971, at which time the VA examiner noted no 
psychiatric abnormalities.

In December 1988, the RO received a claim for VA pension 
benefits; the claims form includes the veteran's report of 
treatment in 1988 for depression.  

In January 1989, the RO received a copy of a letter from a 
private psychologist, E.K., dated in August 1987.  Such 
reflects that the veteran was seen upon referral from a hand 
surgeon and physical therapist.  History shows that the 
veteran injured his hand in a work-related incident for which 
he received Workers' Compensation.  The veteran was noted to 
be depressed and at high risk for suicide.  Diagnoses were 
major depression, stated to be secondary to a hand injury; 
and, an atypical personality disorder with features of 
schizoid and histrionic personality disorders.  A full-length 
report of psychological evaluation, also dated in August 
1987, notes that the veteran experienced "significant 
electrical shock in 1978" incurring second-degree burns over 
much of his upper body, and then noting a more recent 
industrial injury.  Subsequent medical statements, dated 
intermittently through December 1988, reflect continued 
therapy relevant to the veteran's depression and difficulties 
in returning to work due to his physical problems.  Such 
letters include note of the veteran's knee problems.  A 
letter dated in December 1987 notes that the amount of 
caffeine and sugar the veteran consumed could be a direct 
cause of his depression and irritability.  In January 1988, 
Dr. E.K. noted that the veteran was unable to function as an 
electrician; no transferable skills were identified.  In a 
letter dated in April 1988, Dr. E.K. states, "[the veteran] 
is obese, and this is a direct result of depression which is 
a direct result of his injury."  In a letter dated in 
October 1988, Dr. E.K. offered diagnoses of major depression 
and an atypical personality disorder and noted a family 
history of alcohol and drug abuse.  Dr. E.K. noted the 
veteran's symptoms of depression, sleep disturbance, 
irritability and a loss of control.

Private records dated from February 1987 to January 1988 
reflect physical therapy for orthopedic complaints.

The report of VA examination completed in February 1989 notes 
findings relevant to the veteran's extremities and spine, 
with diagnosed arthritis of the spine and left ankle, and 
offers a psychiatric diagnosis of a depressive reaction; the 
stressor was stated to be pain from the veteran's arthritic 
condition.

The claims file contains a private report of psychiatric 
evaluation, dated in January 1991, which notes the veteran's 
physical problems, to include affecting his knees.  J.V., 
M.D., noted the veteran's problems with obesity and 
alcoholism, the latter characterized as stabilized for 
several years.  Dr. J.V. stated that the veteran's depressive 
symptomatology was related to the chronic pain syndrome in 
his knees as well as other joints.  

In March 1991 the RO received correspondence in which the 
veteran claimed entitlement to benefits for a nervous 
condition, argued to be due to his military service.  In a 
decision dated in May 1991, the RO denied service connection 
for a psychiatric disorder.  

In August 1991 the veteran presented for a VA psychiatric 
examination.  The examiner noted that the veteran had worked 
at the Naval Air Station as an electrician until 1987.  The 
examiner recounted that the veteran's illness, manifested by 
depression, started about four years earlier at the time of 
his work-related injury.  The veteran also complained of 
irritability, temper outbursts, an inability to tolerate 
people and feeling of inferiority, which he related to a 
sense of guilt and low self-esteem due to not participating 
in combat while four out of five of his service friends were 
killed in Vietnam combat.  The veteran reported he became 
depressed and started to drink heavily prior to injuring his 
hand at work.  The examiner noted the veteran to be deeply 
preoccupied with his sense of having betrayed his friends and 
of being worthless and better off dead because he had not had 
the chance to prove his manhood.  The examiner diagnosed 
dysthymic disorder and noted an obsessive compulsive 
personality with passive aggressive features.  The examiner 
stated that the veteran did not have PTSD.  

In October 1991 the RO denied service connection for a 
nervous condition and notified the veteran of the decision; 
dysthymic disorder was listed on the rating decision.  The 
veteran did not timely disagree with that determination.

In a rating decision dated in May 1992, the RO established 
service connection for chondromalacia patella of the right 
knee, as secondary to the veteran's service-connected left 
knee disability.

Of record is a report of psychiatric evaluation, dated in 
February 1993, and signed by Dr. J.V., who noted that the 
veteran had been a patient for several years, and that 
although Dr. J.V. had not seen the veteran lately, he 
remembered that the veteran had PTSD due to military service.  
Dr. J.V. noted that the veteran had depression relating to 
trauma because his best friends were killed whereas the 
veteran himself did not have to participate in combat in 
Vietnam.  

In March 1993, the RO received a statement from the veteran's 
mother who indicated the veteran changed upon his return from 
service.  She identified the use of alcohol, legal troubles 
and nervousness as manifestations of such change.

In June 1993, the veteran reported that during service he 
feared the reactor on his ship may go critical and kill him 
and his crewmates.  He also reported that his friends were 
ordered to Vietnam and then killed and that he had dreams of 
the things that happened to them.

In June 1993, the veteran underwent VA psychiatric 
examination.  The examiner noted that the veteran's father 
had been an alcoholic and that the veteran had a troubled 
childhood.  The veteran related having made a pact with his 
friends in the military, that they would go to Vietnam.  His 
friends went and lost their lives.  The veteran claimed guilt 
and anger resulting from his having survived.  The examiner 
diagnosed dysthymic disorder with recurrent major depressive 
episodes and a mixed cluster B personality disorder.  The 
examiner opined that there was no evidence of any acute 
stressor of significance to account for the veteran's initial 
depression and there seemed to be no chronic stressor 
presently.  The examiner opined that the veteran's difficulty 
relating with people dated back to childhood.  

In June 1994 the veteran testified at a personal hearing.  
During the hearing the veteran gave the first names of his 
friends with whom he had made the pact to go to Vietnam.  He 
indicated that one of those individuals had kept him apprised 
of the others whereabouts, to include when they were killed.

Records of VA psychiatric consultation dated in November 1994 
show an impression of depression related to survivor guilt.  

In February 1996, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  As indicated 
above, he appealed to the Court.  The Court vacated the 
Board's February 1996 decision and granted a joint motion for 
remand.  The joint remand notes that the RO had not advised 
the veteran of the probative value of letters informing him 
of the death of his friends in service.  The joint remand 
notes the change in the law pertinent to PTSD, effective 
November 7, 1996, i.e., the adoption of the DSM-IV.  The 
joint remand then set out that upon further review the Board 
should consider application of the more favorable of DSM-III 
or DSM-IV, and return the case to the RO for further medical 
clarification if indicated.  The joint motion for remand 
notes the lack of records from Dr. J.V., and the lack of 
Workmen's Compensation records.  Also, the joint motion for 
remand questioned whether the VA examiners of record had 
reviewed the veteran's claims file in arriving at their 
opinions.  Finally, the joint motion for remand noted the 
veteran's other psychiatric diagnoses and indicated that the 
record should be developed as to whether such other 
psychiatric diagnoses were related to service and also with 
respect to the question of whether the veteran warrants 
nonservice-connected pension.  

Pursuant to remand, the veteran appeared for VA examination 
in March 1999; the examiner reviewed the claims file.  The 
examiner noted that the veteran was not exposed to a 
traumatic event where his life was threatened and was never 
endangered.  The veteran denied nightmares and stated he did 
not feel the events of service were reoccurring.  The veteran 
was noted not to have intense physical distress at re-
exposure to things symbolizing the traumatic event and not to 
have physiological reactivity.  The veteran did not avoid 
thinking about his friends' deaths.  The examiner noted 
symptoms of sleep difficulty, lack of interest in activities 
and irritability.  He endorsed survivor guilt.  The examiner 
opined that the veteran did not meet the criteria for PTSD, 
but met the criteria for a diagnosis of dysthymia.  The 
examiner noted the veteran's work-related injury, a history 
of having "killed his father" by not calling an ambulance 
after his father took a fall, and also noted the veteran's 
symptoms started in or around 1986.  The examiner noted the 
veteran's work-related injury and that since becoming 
disabled in that incident the veteran sat at home and had 
nothing to do so "just sits and ruminates about what is 
happening with him and then he begins to think about his 
friends."  The diagnosis was dysthymia "related to all of 
the items reiterated above."

In December 1999, the veteran again presented for a VA 
examination; the examiner reviewed the claims file.  The 
veteran stated that he had survivor's guilt because he 
convinced four friends to go to Vietnam and none of them came 
back, whereas he did not go to Vietnam.  He reported having 
dreams about his friends before they left for Vietnam, but 
not about their deaths.  The veteran reported sleeping four 
or five hours per night and complained of having few 
interests.  He described his mood as "irritable."  He 
denied hallucinations or suicidal ideation.  He complained of 
decreased concentration.  The VA examiner noted that the 
veteran had been involved in a work-related accident 13 years 
earlier in which he sustained an electrical shock.  
Thereafter he underwent multiple hospitalizations; the 
examiner noted the veteran attributed such to problems 
associated with his work-related accident.  The VA examiner 
noted that the veteran's affect was flat.  He demonstrated 
poor effort but was alert and fully oriented.  The diagnosis 
was major depressive disorder.  The examiner opined that such 
seemed "to be related to his work accident approximately 12 
years ago, which was after his military service."  The VA 
examiner stated that "[t]he patient did not seem to have any 
psychiatric problems prior to that time, but has since had 
several psychiatric hospitalizations and does have a decrease 
in his functioning currently.  Again, however, this occurred 
after his military service had ended.  I do not feel that the 
patient has PTSD from his experience in the military as his 
current problems can much more readily be explained by his 
major depression since his work-related accident."

Analysis

The Board first concludes that the veteran's claim of 
entitlement to service connection for PTSD is well grounded.  
He has provided lay evidence of an in-service 
stressor/stressors and the record contains a competent 
diagnosis of PTSD related to the claimed stressor(s).  See 
Gaines v. West, 11 Vet. App. 353 (1998).  VA has a duty, 
therefore, to assist the veteran in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107; see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With respect to VA's duty to assist the veteran, in November 
1998, the Board remanded the veteran's case to the RO for 
additional development as indicated by the Court's Order.  
Consistent with the remand, in letters dated in December 1998 
and March 1999 the RO requested information/release from the 
veteran pertinent to Dr. J.V. and other treating physicians, 
and information pertinent to the veteran's Workmen's 
Compensation claim.  The RO also requested the veteran to 
submit copies of letters or other documentation in support of 
the claimed deaths of friends in service, if available; the 
veteran did not respond.  Finally, the RO scheduled the 
veteran for psychiatric examinations, for which he reported; 
reports of such are associated with the claims file and are 
responsive to the questions posed in the Court and Board 
remand requests.  As the veteran has not provided release, VA 
is unable to obtain potentially available private medical 
records or Workmen's Compensation records.  As noted in 
Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to 
assist is not unlimited scope and requires the VA only to 
perform those actions which are reasonable under the 
circumstances involved.  

The Board further notes that the veteran has been provided 
with a statement of the case, dated in January 1994, which 
includes recitation of the laws and regulations generally 
governing service connection, and with a supplemental 
statement of the case, dated in January 2000, which includes 
recitation of all evidence considered, to include the results 
of VA examinations in March and December 1999.  The RO 
afforded the veteran a time period in which to comment or 
submit additional information; he did not respond.  
Accordingly, the Board finds that there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim and no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  All development 
indicated by the Court and the Board has been completed, to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board begins by noting that service medical records are 
negative for diagnosed PTSD, or for any notation relevant to 
psychiatric abnormality.  The veteran does not, in fact, 
contend that he received in-service psychiatric treatment or 
that psychiatric disability manifested in service.  
38 C.F.R. § 3.303(a), (b).  

The Board next notes that although the veteran filed a claim 
for VA benefits upon discharge, he made no mention of 
psychiatric disability at that time or for many years after 
service.  In fact, he first mentioned treatment for 
depression on a claim for pension benefits completed in 1988, 
after his work-related injury.  A veteran's delay in 
asserting a claim can constitute negative evidence which 
weighs against that belated claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992).

Significantly, in connection with psychologic treatment 
following his work-related injury the veteran did not assert 
that his symptoms of depression were related to service or 
service-connected disability and did not mention any 
stressful event of service such as the death of his friends 
in Vietnam.  The psychologic records dated in 1987 and 1988 
are consistent in noting symptoms starting after his work-
related injury and in attributing such to the veteran's 
physical disability resulting from that work-related injury.  
Those records also suggest depression relating to 
occupational difficulties, obesity and dietary concerns.  
Those records are negative for a diagnosis of PTSD.  Here the 
Board also notes that the report of VA examination dated in 
February 1989 relates diagnosed depressive reaction to 
arthritis of the spine and ankle, but does not include a 
diagnosis of PTSD.

The reports of VA psychiatric examinations dated in August 
1991, June 1993, and March and December 1999, each reflect 
consideration of the veteran's reported history of survivor 
guilt after his friends died in Vietnam.  Despite considering 
such history, however, each examiner determined the veteran 
did not meet the diagnostic criteria for a diagnosis of PTSD.  
Those examiners noted factors such as the veteran's lack of 
avoidance and lack of dreams about the deaths of his friends.  
The predominant symptom noted is depression, attributed to a 
diagnosis of dysthymic disorder and attributed by multiple 
medical professionals to a post-service, occupational 
accident and problems residual thereto.

The Board has considered the evidence positive to the veteran 
with respect to establishing a diagnosis of PTSD.  First, the 
veteran and his mother have provided testimony as to his 
change in personality after service, and his symptoms.  
However, the record does not reflect that the veteran or his 
mother possesses a recognized degree of medical knowledge to 
render their opinions on medical diagnosis of PTSD or nexus 
to events of service competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The only competent evidence of record diagnosing service-
related PTSD, is the February 1993 statement from Dr. J.V.  
The Board notes that the veteran does not argue he himself 
was in combat.  Nor does the evidentiary record support such 
assertion.  Thus, corroboration of his claimed stressor(s) is 
required to support a diagnosis of PTSD.  As stated by the 
Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  In the instant case 
the veteran's account of having had friends die and having 
heard about it is uncorroborated.  He was provided 
opportunity to further identify the individuals in question 
and/or to submit documentation such as letters, pertinent to 
such stressor; however, he has not provided such information.  
That stressor is not corroborated and Dr. J.V.'s PTSD 
diagnosis is, in any case, unsupported.

However, without even reaching the question of whether the 
veteran's claimed stressor, i.e., the death of his service 
friends, is verified, the Board finds that Dr. J.V.'s 
statement lacks probative value with respect to establishing 
a diagnosis of PTSD.  First, the February 1993 statement was 
admittedly provided after a period wherein Dr. J.V. did not 
treat or see the veteran.  Dr. J.V. purported to "remember" 
that the veteran had PTSD due to events of Vietnam, 
specifically the death of his friends.  Dr. J.V.'s complete 
clinical records are not in the claims file insofar as the 
veteran failed to return the requisite release; however, the 
record does contain Dr. J.V.'s January 1991 report, in which 
Dr. J.V. noted depressive symptomatology related to chronic 
pain syndrome in the knees and other joints.  The Board finds 
significant that coincident with actual treatment and 
evaluation of the veteran Dr. J.V. did not diagnose PTSD and 
the veteran does not even appear to have provided his 
physician with a history of Vietnam-related stressors and 
symptomatology resulting from such.  

In contrast to Dr. J.V.'s statement, the aforementioned VA 
examination reports reflect consideration of a more complete 
history and include comment as to why the veteran does not 
meet the diagnostic criteria for a PTSD diagnosis.  The VA 
examination reports are entirely consistent in indicating 
that the veteran does not have PTSD.  As indicated above, a 
claim for service-connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In sum, the competent and probative evidence of record 
consists of multiple reports of VA examination, to include 
reports prepared in March and December 1999 upon review of 
the claims file.  Each VA examination report is consistent in 
concluding, despite acceptance of the veteran's account of 
survivor guilt due to the death of his friends in Vietnam 
while he himself stayed out of combat, that the veteran does 
not meet the diagnostic criteria for PTSD.  Those reports 
span the period prior and subsequent to revision of 38 C.F.R. 
§ 3.304(f) and the DSM.  Both the old and new regulation have 
thus been considered by the examiners, and by the RO, 
consistent with the joint remand and Court Order.  Also 
consistent with applicable laws and regulations, VA has 
obtained a clarifying opinion, in March 1999 and again in 
December 1999, as to whether the veteran meets the diagnostic 
criteria for PTSD.

The revised regulation is more favorable in that the 
determination of stressor sufficiency is now made on a 
subjective rather than objective basis.  See 
38 C.F.R. § 3.304(f) (1996, 1999).  However, in the veteran's 
case the medical evidence reflects the opinion of multiple 
examiners that the veteran fails to manifest symptoms 
sufficient to warrant diagnosis of PTSD, for example 
intrusive thoughts or re-experiencing the trauma as shown in 
both DSM III and DSM IV.  The examination evidence relied on 
in arriving at the denial does not reflect that the lack of a 
diagnosis of PTSD is based on any examiner having considered 
the veteran's reported stressor to be insufficient.  Rather, 
those examiners accepted the veteran's account and even noted 
the veteran's survivor guilt, yet concluded he did not meet 
all diagnostic criteria for a diagnosis of PTSD.  The Board 
is not free to substitue its medical judgment for that of 
multiple, competent specialists.  The veteran is not himself 
competent to provide the requisite diagnosis of PTSD and the 
particular facts of this case show Dr. J.V.'s diagnosis of 
PTSD to lack probative value.  The record is otherwise absent 
a competent opinion diagnosing PTSD related to a recognized 
stressful event of service.

This is a case where the preponderance of the evidence is 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  Accordingly, the 
benefit of the doubt is not for application and the veteran's 
claim of entitlement to service connection for PTSD is 
denied.  


ORDER

Service connection for PTSD is denied.


REMAND

In a rating decision dated in March 1989, the RO denied an 
increased rating for the veteran's service-connected 
residuals of a left knee injury.  In April 1989 the RO 
received a statement in which the veteran expressed 
disagreement with that determination.  In May 1989, the RO 
issued the veteran a statement of the case and the veteran 
submitted a timely substantive appeal in July 1989.  In a 
decision dated in May 1991, the RO increased the assigned 
rating to 20 percent, effective December 19, 1988.  The Court 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has continued to offer argument as to the 
increased severity of his left knee disability.  The RO has 
not since issued a supplemental statement of the case 
reflecting consideration of all evidence relevant to that 
matter.  Thus, remand to ensure RO consideration based on a 
complete review is warranted.

The Board further notes that its November 1998 remand 
included the direction to the RO to "adjudicate" the matter 
of the veteran's eligibility for nonservice-connected pension 
benefits.  In a letter, dated in January 2000, the RO advised 
the veteran that he had failed to report for VA examination 
and that employment and financial information was needed to 
adjudicate the pension claim.  The RO advised the veteran 
that if he "wish[ed] to request non-service connected 
pension benefits you should complete and return the enclosed 
VA Form 21-527."  The veteran has not, at this juncture, 
returned such or provided additional information pertinent to 
pension eligibility.  However, the Board is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board and the RO with remand directives is neither 
optional nor discretionary and that where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should review the record and 
adjudicate the matter of eligibility for 
nonservice connected benefits.  If that 
benefit is denied, the RO should provide 
the veteran with the reasons and bases 
for such decision, to include setting out 
if such denial is based on insufficient 
evidence and/or the veteran's failure to 
provide requested evidence.  The RO 
should fully advise the veteran of his 
appellate rights, to include the time 
period in which to appeal a denial of 
pension benefits to the Board.  

2.  The RO should review the record and 
determine if further development is 
warranted with respect to the veteran's 
claim of entitlement to an increased 
evaluation for his left knee disability 
and then re-adjudicate the claim.  If 
that benefit remains denied the veteran 
and his representative should be 
furnished a supplemental statement of the 
case that includes recitation of 
governing laws and regulations, the 
evidence considered and the reasons and 
bases for the denial, and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
Veterans Law Judge
Board of Veterans' Appeals


 

